Title: John Bevan to Thomas Jefferson, 10 September 1819
From: Bevan, John
To: Thomas Jefferson,Brockenbrough, Arthur S.


					
						Sir.—
						Kilmarnock
							Lancaster county
							Sepr 10th 1819.
					
					Having understood that a Painter could be employ’d on the buildings now erecting in Charlottsville intended for a Seminary &c I have asumed the liberty of soliciting work in the above branch, and to request yr oppinion on the propriety of the design of establishing myself as a Painter in said Town. Your well known liberality, and knowledge of the world, and its minutest concerns in business, will enable you to inform me—and I make no doubt, but, you will honour me with the best information on the subject;  which is alone dictated by my moderate circumstances—
					My being entirely unacquainted with the undertakers of the work, and not knowing any method of as well calculated for full information, I have, I am afraid been troublesome and encroachd on yr time.
					
						With considerations of the highest respect I am Sir Yr Obt Hbl Servt
						
							John Bevan
						
					
				 